In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00035-CR



          TIMOTHY HUTCHISON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41,224-A




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Timothy Hutchison appeals from his conviction of possession of a controlled substance

with intent to deliver. Hutchison filed a pretrial motion seeking to suppress oral statements that

he made to police. The motion was ultimately denied, but no findings of fact or conclusions of

law were entered by the trial court.

       Article 38.22, Section 6 of the Texas Code of Criminal Procedure states, in pertinent part,

       In all cases where a question is raised as to the voluntariness of a statement of an
       accused, the court must make an independent finding in the absence of the jury as
       to whether the statement was made under voluntary conditions. If the statement
       has been found to have been voluntarily made and held admissible as a matter of
       law and fact by the court in a hearing in the absence of the jury, the court must
       enter an order stating its conclusion as to whether or not the statement was
       voluntarily made, along with the specific finding of facts upon which the
       conclusion was based, which order shall be filed among the papers of the cause.

TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6 (West Supp. 2013).

       Because the requirements of Article 38.22, Section 6 were not met in this case, we abate

this appeal and remand it to the trial court. See TEX. R. APP. P. 44.4. The trial court is instructed

to enter an order stating its conclusion as to whether Hutchison’s oral statements were

voluntarily made and detailing the specific findings of fact upon which that conclusion was

based. See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6.

       The order shall be filed with this Court in the form of a supplemental clerk’s record

within twenty-one days of the date of this order.

       The abatement will terminate and this Court’s jurisdiction will resume upon the filing of

the supplemental clerk’s record.



                                                    2
       All appellate timetables are hereby stayed and will resume upon our receipt of the

supplemental clerk’s record.

       IT IS SO ORDERED.



                                         BY THE COURT



Date: December 16, 2013




                                            3